DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 1-9 are allowable. The restriction requirement between Inventions I (claims 1-9), II (claims 10-16), and III (claims 17-19), as set forth in the Office action mailed on 10/07/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/07/2021 is partially withdrawn.  Claims 10-16, directed to a final joining step of forming a film so as to fill a gap between the first regions in a non-contact state and for coating a wall surface of the liquid flow path to be formed by the first flow path of the first substrate and the second flow path of the second substrate and finally joining the first and second substrate by way of a film are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-19, directed to a substrate for liquid ejection head are withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 17-19 directed to an invention non-elected with traverse in the reply filed on 10/27/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is the inclusion of the method of manufacturing a substrate laminated body formed by joining a first substrate for forming a part of a device and a second substrate forming another part of the device that includes the method steps of temporarily joining step of arranging an adhesive agent outside a first region for forming the device and temporarily joining the first region of the first substrate and the first region of the second substrate in a non-contact state.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2018/0354267) to Fukumoto, Yoshiyuki (hereinafter Fukumoto, Yoshiyuki).
Regarding Claim 1, Fukumoto, Yoshiyuki teaches a method manufacturing a substrate laminated body (see Figs. 1A-1I) formed by joining a first substrate (131, Fig. 1a) for forming a part of a device (a liquid discharge head) and a second substrate (132, Fig. 1D) for forming another part of the device (a liquid discharge head), the method comprising: a finally joining step (see Figs. 1F-1I) of forming a film 
Fukumoto, Yoshiyuki fails to teach a temporarily joining step of arranging an adhesive agent outside a first region for forming the device and temporarily joining the first region of the first substrate and the first region of the second substrate in a non-contact state.

Regarding Claim 10, Fukumoto, Yoshiyuki teaches a method of manufacturing a substrate (see Figs. 1A-1I) for liquid ejection head (see Fig. 1I) by joining a first substrate (131, Fig. 1A) having an ejection orifice (101, Fig. 1I) for ejecting liquid and a first flow path (102, Fig. 1I) held in communication with the ejection orifice (101) to supply liquid thereto and a second substrate (132, 1D) having a second flow path (115a, 115b, Fig. 1I) to be linked to the first flow path (102) of the first substrate (131) to complete a liquid flow path (see Fig. 1I), the method comprising: a finally joining step of forming a film (152, Fig. 1F) for filling a gap between the first regions in the non-contact state and for coating a wall surface of the liquid flow path to be formed by the first flow path of the first substrate (131) and the second flow path of the second substrate (132) and finally joining the first substrate (131) and the second substrate (132) by way of the film [Paragraphs 0023-0030, 0040-0041].
Fukumoto, Yoshiyuki fails to teach a temporarily joining step of arranging an adhesive agent outside a first region for forming the liquid ejection head and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.